        Case 2:20-cv-01292-KWR-SMV Document 3 Filed 01/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


KEVIN OGDEN,

        Petitioner,

v.                                                                  No. 2:20-cv-1292-KWR-SMV


DWAYNE SANTISTEVEN,
ATTORNEY GENERAL OF
THE STATE OF NEW MEXICO,

        Respondents.


                                      FINAL JUDGMENT

        Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Memorandum Opinion and Order

(Doc. 2) filed on January 28, 2021, the Court issues its separate judgment finally disposing of this

case.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Petitioner Kevin

Ogden’s Fourth Habeas Petition Under 28 U.S.C. § 2254 filed on December 14, 2020 (Doc. 1) is

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.




                                              ____________________________________
                                              KEA W. RIGGS
                                              UNITED STATES DISTRICT JUDGE
